           Case 1:20-cv-06870-GHW Document 20 Filed 09/23/20 Page 1 of 1

                                                                          USDC SDNY
                                                                          DOCUMENT
                                                                          ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                          DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK
                                                                          DATE FILED: 9/23/2020
----------------------------------------------------------------- X
                                                                  :
NEW YORK INDEPENDENT VENUE                                        :
ASSOCIATION; COLUMBUS ALE HOUSE,                                  :
INC. UPSTATE SHOWS, INC.; JAYARVEE,                               :         1:20-cv-06870-GHW
INC.; CAPITOL ENTERPRISES, INC.;                                  :
JUKIMOO, LLC; INFINITY O MAIN, INC.;                              :             ORDER
RAPIDS THEATER NIAGARA FALLS USA,                                 :
INC.; TURKS GROUP, LLC; 49                                        :
RESTAURANTS, LLC,                                                 :
                                                  Plaintiffs, :
                                                                  :
                               -v -                               :
                                                                  :
VINCENT G. BRADLEY,                                               :
                                                                  :
                                                Defendant.        :
                                                                  :
----------------------------------------------------------------- X
GREGORY H. WOODS, United States District Judge:

         On August 31, 2020, Plaintiffs filed an ex parte motion for an emergency temporary

restraining order and preliminary injunction. Dkt No. 9. In accordance with the order dated

September 1, 2020, Dkt No. 11, Defendant filed an opposition on September 11, 2020, Dkt No. 13,

and on September 23, 2020, appeared to show cause why a temporary restraining order and a

preliminary injunction should not issue. For the reasons stated on the record during the hearing

held on September 23, 2020, Plaintiffs’ Motion for a Temporary Restraining Order and Preliminary

Injunction is DENIED.

         The deadline for Defendant to answer or otherwise respond to Plaintiffs’ Complaint, Dkt

No. 1, is extended to October 29, 2020.

         The Clerk of Court is directed to terminate the motion pending at Dkt No. 9.

          SO ORDERED.
                                                                  __________________________________
Dated: September 23, 2020                                                GREGORY H. WOODS
                                                                        United States District Judge
New York, New York
